Motion granted insofar as to permit the defendant’s appeal to be heard on the record previously filed by the plaintiffs-appellants, together with a supplemental record containing a corrected statement under rule 234 of the Rules of Civil Practice, the defendant-appellant’s notice of appeal and the defendant-appellant’s answer, on condition that the defendant-appellant pays to the plaintiffs-appellants within 20 days *677after the entry of the order herein one half the costs of obtaining the stenographic minutes of the trial, the photostatic copies of the exhibits and the printing of the record on appeal. The cross appeals are to be noticed for the same term of this court and are to be argued or submitted together. Concur — Botein, P. J., Breitel, Valente, Stevens and Bergan, JJ.